Citation Nr: 0314529	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  99-11 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at hearing at the RO in 
August 1999.  A copy of the transcript has been associated 
with claims file.

In September 2002, the Board mistakenly sent a letter to the 
veteran regarding service connection for prostate cancer.  
The Board observes that in written correspondence dated in 
May 1999, the veteran withdrew his claim for service 
connection for prostate cancer.  38 C.F.R. § 20.204 (2002).  
Thus, the only issue in appellate status is the one listed 
above.

In December 2000, the Board remanded the case to the RO for 
additional development consistent with the recently enacted 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The case is now before the 
Board for further consideration.


REMAND

During the pendency of the appeal, as noted above, the VCAA 
became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the new statutory changes.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.  The VCAA provides a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts.

In compliance with the December 2000 remand of this appeal, 
in January and February 2001 letters, the RO advised the 
veteran of the provisions of the VCAA and asked him to 
identify all health care providers where he had been treated 
for his left shoulder/arm disorder since service and to sign 
authorizations for release of information, giving him 60 days 
to submit any additional information in support of his claim.  
Also in compliance with the December 2000 remand, the RO 
attempted to locate and obtain "missing" service medical and 
Surgeon General's Office (SGO) records and to document any 
efforts undertaken.  The RO also obtained a copy of a VA X-
ray report from December 1997.  This report and the claims 
file, along with any additional evidence obtained as part of 
the remand, were to be reviewed by the December 1997 VA 
orthopedic and neurologic examiners so they might give an 
opinion about the etiology of the veteran's left shoulder 
disorder.  In March 2002, the same orthopedic examiner but a 
different neurologic examiner reviewed the record and offered 
opinions.  The March 2002 neurologist indicated that there 
was no evidence of a neurological disorder.  The orthopedist 
opined that there was no reason orthopedically for any 
relationship between an alleged injection in the left elbow 
and degenerative joint disease of the acromioclavicular 
joint.  After completion of the above, the RO readjudicated 
the claim and issued a supplemental statement of the case in 
April 2002.  

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although the RO complied with most of 
the December 2000 Board remand instructions, it appears that 
the RO used the wrong service number for the veteran and 
obtained information for a different veteran, who served in 
the Marine Corps between 1958 and 1962.  In contrast, the 
appellant served in the Army during the 1940s.  The U. S. 
Army Personnel Center (USARPERCEN) responded to the RO's 
request for service medical and SGO records and asked that 
the veteran fill out another NA Form 13075, which the veteran 
did.  However, it appears that the RO never sent the 
completed NA Form 13075 to the USARPERCEN.  Because of this, 
the RO should make another attempt to secure missing service 
medical and SGO records from the USARPERCEN using the 
veteran's correct service number, which is [redacted].  

The Board notes that the duty to assist includes obtaining 
additional treatment records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  In a January 2001 response, the 
veteran indicated that initially he was treated by Dr. H. E. 
Rose in St. Petersburg, Florida from 1947 to 1957, when he 
died.  The veteran added that attempts to get copies of his 
medical records had been unsuccessful.  The veteran also 
stated that between 1955 and 1966, the company doctor at 
Reace Tea and Coffee Company treated him, but the veteran did 
not indicate whether such records were still available or 
sign a release for such records.  Therefore, the RO should 
contact the veteran and ask him to sign a release to obtain 
copies of his medical records from his former employer.  
Because only one of the VA examiners, who reviewed the 
December 1997 X-ray report was the same (orthopedist), in an 
April 2002 statement, the veteran and his representative 
claimed that the veteran should be re-examined.  The Board 
agrees that the veteran should be afforded a new neurologic 
examination.  Therefore, under the holding in Stegall, this 
case must be remanded again to ensure full compliance with 
the Board's previous December 2000 remand.

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the December 2000 Board remand and 
the duty to assist provisions of the VCAA.  See Bernard v. 
Brown, 
4 Vet. App. 384 (1993).  Therefore, for these reasons, a 
remand is required.

Thus, the Board finds that the case must be REMANDED to the 
RO for further development:

1.  The RO should ask the veteran to 
furnish a signed authorization for 
release to the VA of private medical 
records from his former employer, Reace 
Tea and Coffee Company.  The RO should 
obtain records these records and 
associate them with the claims file.  If 
records are unavailable, please have the 
provider so indicate.  

2.  The RO should contact the U. S. Army 
Personnel Center (USARPERCEN) and request 
service medical and SGO records for the 
veteran, using the veteran's correct 
service number of [redacted] and attaching 
the NA Forms 13075 and 13055 signed by 
the veteran in January 2001. 

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a neurologic 
examination to include a review of any 
additional evidence obtained on remand 
including the December 1997 X-rays, to 
clarify the nature, time of onset, and 
etiology of any left shoulder disorder 
found.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the examiner should so 
indicate in the examination report.  All 
necessary studies and/or tests should be 
conducted.  Then, the examiner is 
requested to review all pertinent medical 
treatment and examination records in the 
veteran's claims file, and after a 
thorough clinical examination, offer an 
opinion as to whether any left shoulder 
disorder is etiologically related to the 
veteran's period of active duty, to 
include whether it is at least as likely 
as not (50 percent or greater 
probability) that such disorder, was 
caused by immunization shots given to the 
veteran in service or is an age-related 
disorder (for example, arthritis).  The 
examiner should clearly outline the 
rationale for any opinion expressed.  If 
the examiner is unable to offer an 
opinion, the reasons should be clearly 
stated.  

4.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2001)) is fully complied with 
and satisfied.  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant, as set 
forth in the VCAA.

5.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, considering any additional 
evidence obtained by the RO on remand.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand are to further develop the appellant's claim 
and to ensure due process.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



